            Case 2:19-mj-00684-VCF Document 22
                                            23 Filed 01/19/21 Page 3
                                                                   1 of 3
                                                                        1




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                Case No. 2:19-mj-00684-VCF
 4
                     Plaintiff,                               ORDER
 5
             v.
 6
     JAMIE OBDULIO MADRID-HERNANDEZ,
 7
                     Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the Status Conference currently scheduled for

11   Thursday, January 21, 2021 at 1:30 p.m., be vacated and continued to ________________ at

12    Mayhour
     the  6, 2021
               of at 1:30 pm__.m.;
                  ___:___   in LV Courtroom  3D before
                                   or to a time        Magistrate
                                                and date          Judge Cam
                                                          convenient         Ferenbach.
                                                                        to the court.

13                      19 day of January, 2021.
             DATED this ___

14
15
                                                       UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                          3
